Citation Nr: 1042663	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-03 439	)	DATE
	)
	)

On appeal from the
Department of Veteran Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from August 1955 to August 
1959.  He died in December 2004.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veteran' Appeals (Board) on 
appeal from an August 2005 rating decision of the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veteran 
Affairs (VA), which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking service connection for the cause of the 
Veteran's death.  

The claims folder contains a VCAA notice letter dated in April 
2005.  However, the Board observes that during the pendency of 
this appeal, the Court issued a decision in the appeal of Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) that, in general, 38 U.S.C.A. 
§ 5103(a) notice for a DIC case must include: (1) a statement of 
the conditions, if any, for which a Veteran was service-connected 
at the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Such notice has 
not yet been provided to the appellant.  The Board also notes 
that the appellant has not yet been provided with the information 
as to how disability ratings and effective dates are assigned in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, corrective notice should be provided on remand.

The appellant submitted additional evidence to the Board in May 
2007, an internet article, relevant to the instant claim and such 
evidence was submitted without a waiver of RO consideration.  As 
such, the Board finds the case must be remanded so that the RO 
may consider this newly submitted evidence.

Finally, the Board notes that the appellant asserts that the 
Veteran's death is related to his service-connected posttraumatic 
stress disorder (PTSD).  The Veteran's original death certificate 
dated in January 2005 reflects that the Veteran died in December 
2004 and the immediate cause was congestive heart failure.  
However, in June 2005, the appellant submitted an amended death 
certificate dated in June 2005 that shows the immediate cause of 
death as myocardial infarct; also, PTSD is listed as other 
significant condition contributing to death but not resulting in 
the underlying cause.  

In support of her claim, the appellant submitted two medical 
opinions.  According to a May 2005 report, Dr. D.I.D., a private 
physician, stated that PTSD may be linked to the Veteran's 
condition with hypertension and congestive heart failure.  
According to a September 2005 statement, Dr. M.J.T., a private 
physician, indicated that the Veteran had suffered from 
congestive heart failure, which is the leading cause of acute 
myocardial infarction and was also diagnosed with hypertensive 
cardiovascular disease.  Dr. M.J.T. indicated that chronic PTSD 
is recorded as a major contributing factor in this case due to 
the following:  PTSD is a chronic psychiatric illness that occurs 
in individuals who have suffered major psychic trauma.  This 
syndrome is known to cause such severe anxiety that patients are 
under constant stress.  Dr. M.J.T further stated that 
"[c]ommonly, patients are suffering such mental stress and 
anguish that has a direct effect on the cardiovascular system.  
Patients that suffer with chronic PTSD have increased blood 
pressure and heart rate to the degree that it increases the 
morbidity in patients with underlying heart disease.  This is 
certainly more significant in those individuals with underlying 
heart disease such as the Veteran's diagnosis of hypertension."  
Dr. M.J.T. concluded that chronic PTSD is certainly a 
contributing factor in aggravating an already severe 
cardiovascular problem that existed in the Veteran.  

Given the appellant's contentions and the medical evidence 
submitting by her, the Board finds that a VA opinion is necessary 
which discusses whether the cause of the Veteran's death was 
related to his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
folder and ensure that all notification and 
development action required by the VCAA are 
fully complied with and satisfied.   

Specifically, the AMC/RO should:

(a) Notify the appellant that the Veteran 
was service-connected for PTSD (100 
percent);  

(b) Notify the appellant of the information 
and evidence required to substantiate a DIC 
claim based on a previously service-
connected disability; and

(c) Notify the appellant of the information 
and evidence required to substantiate a DIC 
claim based on a disability not yet 
service-connected.

(d) Notify the appellant of type of 
evidence that VA will seek to provide, and 
inform her of the type of evidence that she 
is expected to provide.

Notice should also include an explanation 
of the information or evidence needed to 
establish an evaluation and effective date 
for the claim on appeal, as outlined by the 
Court in Dingess/Hartman.

2.  Thereafter, the RO/AMC should refer the 
claims folder to a VA physician to provide 
an etiology opinion.  The entire claims 
folder must be made available to the 
examiner for review, and the examiner is 
requested to indicate that a review of the 
claims folder was completed.  	
	
The VA physician should review the entire 
record and provide an opinion as to whether 
there is a 50 percent probability or 
greater that the Veteran's service- 
connected PTSD caused or contributed 
substantially or materially to his cause of 
death.  Any opinion should be reconciled 
with the original death certificate, the 
amended death certificate, the May 2005 
private opinion, the September 2005 private 
opinion, the internet article submitted in 
May 2007, and the appellant's contentions.

A complete rationale for all opinions 
expressed must be provided in the claims 
folder.

3.  Thereafter, the AMC/RO should re-
adjudicate the issue of entitlement to 
service connection for the cause of the 
Veteran's death.  If the decision remains 
in any way adverse to the appellant, she 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the 
issue on appeal, as well as a summary of 
the evidence of record.  

An appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran' Appeals or by the United States Court of Appeals for 
Veteran Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veteran Law Judge, Board of Veteran' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veteran' Appeals is appealable to the United States 
Court of Appeals for Veteran Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


